UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13507 SB FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 34-1395608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerate FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Shares, without par value 4,873,931 shares (class) (Outstanding at May 8, 2014) SB FINANCIAL GROUP, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 PART I – FINANCIAL INFORMATION Item 1. Financial Statements SB Financial Group, Inc. Condensed Consolidated Balance Sheets March 31, 2014 and December 31, 2013 March December ($ in Thousands) (unaudited) ASSETS Cash and due from banks $ $ Securities available for sale, at fair value Loans held for sale Loans, net of unearned income Allowance for loan losses ) ) Net loans Premises and equipment, net Other securities - FRB and FHLB Stock Purchased software Cash surrender value of life insurance Goodwill Core deposits and other intangibles Foreclosed assets held for sale, net Mortgage servicing rights Accrued interest receivable Other assets Total assets $ $ LIABILITIES AND EQUITY Deposits Non interest bearing demand $ $ Interest bearing demand Savings Money market Time deposits Total deposits Notes payable - Advances from Federal Home Loan Bank Repurchase agreements Trust preferred securities Accrued interest payable Other liabilities Total liabilities Equity Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income 74 Treasury stock ) ) Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements (unaudited) Note: The balance sheet at December 31, 2013 has been derived from the audited consolidated financial statements at that date 2 SB Financial Group, Inc. Condensed Consolidated Statements of Income (Unaudited) ($ in thousands, except share data) Three Months Ended March March Interest income Loans Taxable $ $ Nontaxable 16 24 Securities Taxable Nontaxable Total interest income Interest expense Deposits Repurchase Agreements & Other 11 16 Federal Home Loan Bank advances 74 90 Trust preferred securities Total interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income Wealth Management Fees Customer service fees Gain on sale of mtg. loans & OMSR's Mortgage loan servicing fees, net Gain on sale of non-mortgage loans 23 Data service fees Net gain on sales of securities - 20 Gain/(loss) on sale/disposal of assets ) ) Other income Total non-interest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Data processing fees 77 Professional fees Marketing expense Telephone and communication Postage and delivery expense State, local and other taxes 92 Employee expense Intangible amortization expense OREO Impairment - 33 Other expenses Total non-interest expense Income before income tax expense Income tax expense Net income $ $ Common share data: Basic earnings per common share $ $ Diluted earnings per common share $ $ See notes to condensed consolidated financial statements (unaudited) 3 SB Financial Group, Inc. Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Mar. 31, ($'s in thousands) Net income $ $ Other comprehensive(loss)/income: Available-for-sale investment securities: Gross unrealized holding (loss) gain arising in the period ) Related tax (expense) benefit ) Less: reclassification adjustment for (loss) realized in income - ) Related tax benefit - 7 Net effect on other comprehensive (loss) income ) Total comprehensive income $ $ SB Financial Group, Inc. Consolidated Statements of Shareholders’ Equity (unaudited) ($'s in thousands) Preferred Common Additional Retained Accumulated Other Comprehensive Treasury Stock Stock Paid-in Capital Earnings Income (Loss) Stock Total Balance, January 1, 2014 $
